OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711.
               OfflPBL-iMSSilpSS:^-^                         -^
               Sf&fiW "#M#<K-:1
               PENALTY ¥00;
 2/5/2015    PRIVATE USE^t"' x^^^^^SI °0"0^557458 "febTsIois
 MASSIE, STEVEN GLEN Tr|et Nol ^8W68-^Pl(2T FR0M zipWR--74,841-02
 On this day, the application for .11*07 Writ.of habeas Corpus has been received
 and presented to the Court.
                                                                         Abel Acosta, Clerk
                                STEVEN GLEN MASSIE
                                ELLIS I UNIT - TDC # 503349
                                1697 FM 980
                                HUNTSVILLE, TX 77343                        yTF          |
> «nv                                                                            ,'•' ;. T
                                                                                         ,.!
AAi<iBS3B   -??343             ••hl'IHHHiillin'lhlMiM'Mi1,i»iMI,ni,"1'nii«-ll'